Citation Nr: 1642288	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of discharge of the appellant's service constitutes a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The appellant had active service in the United States Army from April 1979 to September 1982.  His time lost during this period includes being in unauthorized absence (UA) status from April 9, 1981 to July 6, 1982.  The appellant's DD Form 214 reflects that the character of discharge upon separation was "under other than honorable conditions."

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified at a Central Office hearing before a Veterans Law Judge in April 2011.  However, the Veterans Law Judge that presided over the April 2011 hearing has since retired.  Although the appellant was offered the opportunity to testify at another Board hearing before a different Veterans Law Judge, the appellant's representative informed VA that the appellant did not desire to have another Board hearing.  See September 2016 Memorandum.   Thus, there are no outstanding Board hearing requests.

In a May 2011 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that during the pendency of the appeal, a May 2015 rating decision determined that the appellant was sane at the time in question.  In addition, the RO issued another administrative decision in August 2015 finding that the appellant's character of discharge was a bar to VA benefits.

This appeal has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the May 2011 remand, the Board instructed the AOJ to obtain medical and psychiatric treatment records from all military bases where the appellant was stationed in Germany.  In a subsequent November 2015 VA Form 21-4142, the appellant identified a police department in Frankfurt, Germany as a source of relevant records from his period of active service.  The appellant attached a list of 9 addresses for Frankfurt police departments.  It appears that the RO made an initial attempt to obtain these documents as the record contains a December 2015 Medical Records Request Reject Notice from the VA Private Medical Records Retrieval Center stating that the records needed to be requested via the traditional process.  However, the RO made no further attempts to obtain the records from the listed police departments, and the February 2016 supplemental statement of the case acknowledged this fact.  Thus, a remand is required to allow VA to fulfill its duty to assist the appellant in compliance with the May 2011 Board remand.  See Stegall v. West; 11 Vet. App. 268, 271 (1998); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  On remand, the AOJ should attempt to obtain these records.  The appellant should also be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.

The Board also notes that in August and November of 2014, VA received returned mail, marked as "not deliverable as addressed" and "unable to forward," for a July 2014 VA Form 21-4142 in favor of Tenderloin Mental Health.  However, it does not appear that the appellant was notified of the returned mail.  In light of the remand, the Board finds that the appellant should be notified of the returned mail and provided with an opportunity to provide a new VA Form 21-4142 with an updated address.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the records identified by the appellant in his November 2015 VA Form 21-4142 from the Frankfurt, Germany police department.  Each of the 9 addresses for police departments that are documented in the internet printout received in November 2015 should be contacted for these identified records.  If any additional or updated authorization from the appellant is needed to obtain these records, the appellant must be notified of this fact.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the appellant and his representative with the required notice and opportunity to respond.

2.  Contact the appellant and afford him the opportunity identify by name, address, and dates of treatment or examination any relevant medical records.  Inform the appellant of the August and November 2014 returned mail from the United States Postal Service as to his July 2014 VA Form 21-4142 for Tenderloin Mental Health.  Ask that he complete and return an updated form, with an updated address, if he asserts that such records are relevant to his claims on appeal.  Advise the appellant that he may submit such records if he so chooses.  

Obtain any identified and authorized private treatment records.  Any and all negative responses must be properly documented in the claims file.  If a negative response is received from any private facility, the appellant must be duly notified and provided an opportunity to submit such records.

3.  Contact the appropriate VA Medical Center and associate with the claims file all relevant records of treatment, to include records from the San Francisco VA Health Care System dated since August 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




